*737Opinion by
Sullivan, J.
It was agreed that the component material of chief value is india rubber. The court, judging from the effort required to inflate the articles, found that they are not suitable for young children. United States v. Halle (20 C. C. P. A. 219, T. D. 45995) cited. The evidence presented is of the chief use of these articles by adults and to some extent by children under 12 or 13 to sustain their weight in the water. Morse v. United States (13 Ct. Cust. Appls. 553, T. D. 41432) cited. Oh the evidence the claim at 25 percent under paragraph 1537 was sustained.
McClelland, P. J., concurred in the conclusion.